Opinion issued June 18, 2019




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-18-00922-CV


                           CORE RC, LLC, Appellant

                                         V.

                  PREMIER URBAN HOMES, LLC, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-43129


                        MEMORANDUM OPINION

      Appellant, Core RC, LLC, has neither established indigence, nor paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P. 20.1

(listing requirements for establishing indigence); TEX. R. APP. P. 37.3(b) (allowing
dismissal of appeal if no clerk’s record filed due to appellant’s fault). After being

notified on February 15, 2019, that this appeal was subject to dismissal, appellant

did not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.


                                  PER CURIAM

Panel consists of Justices Evelyn Keyes, Peter Kelly, and Gordon Goodman.




                                          2